[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION RE MOTION TO STRIKE
Plaintiff brings this action in twenty-two counts. The defendant Walter J. Barilari (Barilari) moves to strike CT Page 1452 Counts 6, and 17 through 22 because they "fail to state claims upon which relief can be granted."1
I. As to Plaintiff George L. DePasquale
In this 22-count complaint of more than 151 paragraphs, Barilari is mentioned in 8 paragraphs.
The motion is granted as to each of Counts 6, 19, 20, 21 and 22 for failure to set out facts that constitute a cause of action, rather than conclusions. Practice Book 108.
The motion is denied as to Counts 17 and 18.
II. As to Plaintiff Josephine DePasquale
The motion to strike is granted as to each of Counts 6, 18, 19, 20 and 21 for failure to set out facts that constitute a cause of action. Practice Book 108.
N. O'Neill, J.